 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     MIGUEL ANGEL DIAZ VASQUEZ
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                  )   Case No. 2:19-mj-0110-DB
                                                )
12                    Plaintiff,                )   STIPULATION AND [PROPOSED] ORDER
                                                )   TO MODIFY CONDITIONS OF PRETRIAL
13   vs.                                        )   RELEASE
                                                )
14   MIGUEL ANGEL DIAZ VASQUEZ,                 )
                                                )   Judge: Hon. Deborah Barnes
15                    Defendant.                )
                                                )
16                                              )

17          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Adrian Kinsella, Assistant United States Attorney, counsel for Plaintiff, and
19   Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
20   for Defendant Miguel Vasquez, that Special Condition 11 of Mr. Vasquez’s conditions of pretrial
21   release may be modified as follows:
22          11. CURFEW: You must remain inside your residence every day from 8:00 p.m.
                to 4:00 a.m., or as adjusted by the pretrial services officer for medical,
23              religious services, employment or court-ordered obligations.
24   The proposed modification is requested and approved by Pretrial Services Officer Darryl Walker
25   to accommodate Mr. Vasquez’s work schedule, which begins at 5:00 a.m.. Currently, Mr.
26   Vasquez’s conditions of release require him to be at his residence until 5:30 a.m., which would
27   prevent him from reporting to work on time.

28
                                                     -1-
 1
 2                         Respectfully submitted,

 3                         HEATHER E. WILLIAMS
                           Federal Defender
 4
 5   Date: July 29, 2019   /s/ Jerome Price
                           JEROME PRICE
 6                         Assistant Federal Defender
                           Attorneys for Defendant
 7                         MIGUEL ANGEL DIAZ VASQUEZ

 8
 9
10                         McGREGOR W. SCOTT
                           United States Attorney
11
12   Date: July 29, 2019   /s/ Adrian Kinsella
                           ADRIAN KINSELLA
13                         Assistant United States Attorney
                           Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                             -2-
 1                                               ORDER

 2          IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as

 4   its order. Special Condition 11 of the Defendant’s Special Conditions of Release shall be

 5   modified as follows:
 6          11. CURFEW: You must remain inside your residence every day from 8:00 p.m.
                to 4:00 a.m., or as adjusted by the pretrial services officer for medical,
 7              religious services, employment or court-ordered obligations.
 8
      All other conditions of release remain in full force and effect.
 9
10
     Dated: July 29, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                                      -3-
